Title: Certificate Condemning Prizes, [18 September 1779]
From: Franklin, Benjamin
To: 


[September 18, 1779]
I the underwritten, Minister Plenipotentiary from the United States of America to the Court of France, have perused the Procès verbaux, or Examinations taken before the Judges of the Admiralty at Morlaix and communicated to Me by M. de Sartine Minister of the Marine, relating to the Capture of the Brigantine Dublin of Bristol, Thomas Griffiths, Commander, made by the Black Prince, Capt. Merchant, an American Privateer, on the 19th of July last, and brought into Morlaix, and relating to sundry Ransoms for a Number of Vessels, taken by the said Privateer, the Ransomers for which were all examined on Oath; viz.
John Martin, For the Sloop two Brothers, John Guy Master ransomed for 150£ Sterling, and also the same
John Martin, For the Sloop Diligence, or Speedwell, William Sleman Master ransomed for 100£ Sterling.
John Williams, for the Brigantine Anne, James Evans Master, ransomed for 100£ Sterling.
Thomas Row, for the Brigantine Lucy, Henry Row, Master, ransomed for 300£ Sterling.
Richard Hodgson for the Brigantine Monmouth, Thomas Hodgson, Master, ransomed for 315£ Sterling.
William Trich for the Brigantine Union, of Bortcastle John Trich, Master, ransomed for 200£ Sterling
Philip Peak or Peack for The Brigantine Sea Nymph, Philip Peak or Peack, Master, ransomed for 120£ Sterling—
Thomas Codd, for the Sloop Charlotte, Thomas Codd Master ransomed for 515£ Sterling—
Robert Lander, for the Sloop John, George Lander Master, ransomed for 105£ Sterling—
George Sharp, for the Sloop Rebecca; Nicholas Randel, Master, ransomed for £73.10. Sterling
Stephen Brown, for the Sloop Rebecca, Henry Eastaway Master, ransomed for 120£ Sterling.
All which Captures appear to me from the said Examinations & Procès verbaux had before the said Court of Admiralty, to be good and lawful Prizes, being taken from the Enemies of the United States of America, by Virtue of a Commission from the Congress of the said States. And I do therefore pray the Judges of the said Court, that when they shall be requested so to do by the said Captain or his Owners, or their Representative, they will proceed to the Sale of the said Prize the Dublin in Conformity to the Royal Ordinance of the 27th of September 1778.
B Franklin
At Passy this 18 Day of Sept. 1779.
